tcmemo_2009_160 united_states tax_court yvonne r kovacevich and robert e kovacevich petitioners v commissioner of internal revenue respondent docket no 14545-06l filed date robert e kovacevich pro_se fred e green and paul c feinberg for respondent memorandum opinion holmes judge robert and yvonne kovacevich challenge the commissioner’s decision to collect their unpaid income taxes by levy their main argument is that the irs failed to properly credit five checks against their outstanding balance for that year background1 this case is one of several arising from a long-running dispute between robert kovacevich and the irs about whether he was an employee or an independent_contractor of his law firm the firm changed its name during the years this dispute raged which can make following the cases from year to year confusing but the year before us is so we begin there in robert’s firm which he had incorporated was named robert e kovacevich p s and he treated himself as an independent contractor--meaning that the firm did not withhold payroll_taxes from what it paid him this was to the firm’s advantage because employers must generally deduct and withhold payroll taxes--including income_tax social_security fica tax medicare_tax and unemployment futa tax--from their employees’ paychecks the income_tax withheld is a credit against the income_tax owed by the taxpayer at the end of the year fica tax has two portions one paid_by the employer and one paid_by the employee the employer pays its portion and withholds the employee’s employers must deposit withheld income and fica_taxes into a bank account within a short time after the this background information comes from w mgt inc v united_states 45_fedclaims_543 kovacevich v commissioner tcmemo_2003_161 affd 177_fedappx_561 9th cir w mgt inc v commissioner tcmemo_2003_162 affd in part and remanded in part 176_fedappx_778 9th cir and w mgt inc v commissioner tcmemo_2007_211 affd 314_fedappx_65 9th cir employee’s paycheck is cut this is called the trust fund system because it is deemed a special fund in trust for the united_states under sec_7501 436_us_238 if a corporate employer doesn’t pay over the withheld money the commissioner may collect it from a responsible_person ie an actual person who was required to pay over the tax money that’s collected this way is called a trust-fund-recovery-penalty tax sec_6672 by characterizing robert as a self-employed_individual his firm was making him responsible for paying all those taxes otherwise collected through payroll deductions when he and his wife filed their tax_return they reported dollar_figure that he got from the firm as self-employment_income and paid dollar_figure in self-employment_tax under sec_1401 which is a tax equal to the employer’s portion of the fica tax kovacevich tcmemo_2003_161 western management fed cl pincite the commissioner disagreed with the kovaceviches about whether robert was an independent_contractor he asserted that robert was an employee and sent the kovaceviches a notice_of_deficiency based in part on that belief but also disallowing various deductions and claiming that robert and yvonne had failed unless otherwise indicated references to sections in this opinion are to the internal_revenue_code as amended and all references to rules are to the tax court’s rules_of_practice and procedure to report about dollar_figure in additional income kovacevich tcmemo_2003_161 the kovaceviches filed a petition with our court after finding in the commissioner’s favor on most issues we ordered a computation under rule the kovaceviches asked us to take several checks into consideration as part of this computation process but we denied those requests and upheld the commissioner’s computations finding a dollar_figure deficiency and an accuracy-related_penalty under sec_6662 of dollar_figure for kovacevich tcmemo_2003_161 kovacevich v commissioner no t c date order and decision the kovaceviches appealed and the ninth circuit affirmed 177_fedappx_561 9th cir the commissioner’s recharacterization of robert as an employee of his law firm had a couple important effects the first was to eliminate the kovaceviches’ liability for robert’s self-employment_tax but also eliminate their right to deduct half that tax as a personal_deduction the second important effect was to cast the entire obligation to pay employment_taxes onto robert’s firm which by then had changed its name to western management inc the commissioner went after the firm for its failure to pay rule allows the court to issue an opinion but withhold a final_decision until the parties submit computations of the correct amount to be included employment_taxes for robert’s services by issuing it a notice_of_deficiency for and the first quarter of western management also filed a petition with our court but we again upheld the commissioner’s determination western management tcmemo_2003_162 part of this case was another computational dispute and the ninth circuit remanded it to us to review whether the commissioner had considered certain credits against the company’s liability 176_fedappx_778 9th cir we found on remand that as of the kovaceviches themselves had paid all taxes related to the wages robert earned during the periods at issue under sec_3402 these payments had to be credited to western management’s account reducing the firm’s deficiency to zero western management v commissioner no t c date order and decision western management appealed this decision too claiming we should have abated the fica and futa taxes it owed and should have awarded it attorney’s fees the ninth circuit recently affirmed our ruling 314_fedappx_65 9th cir but the kovaceviches’ individual income-tax case and western management’s 1994-and-a-bit-of-1995 employment-tax case were only two fronts in their war with the irs the commissioner also determined that western management owed employment_taxes for and western management paid up and sued for a refund in the court of federal claims 45_fedclaims_543 the key issue in that case was the same as it was in the earlier tax_court cases was robert an employee or an independent_contractor and the claims_court answered that question the same way we had--finding that he was an employee that case however seems to be stuck on crediting questions see id pincite n as of date that phase had not yet concluded in the commissioner opened another front by assessing a trust-fund-recovery penalty under sec_6672 against robert for all four quarters of and the first quarter of as mentioned above the code lets the irs collect unpaid employer taxes as a penalty from any person required to collect truthfully account for and pay over any_tax imposed by this title in the amount of percent of the unpaid tax--the commissioner in other words was claiming that robert was a responsible_person for his firm and that brings us back to the tax_year for the kovaceviches themselves we had entered decision against them in and though they had appealed our decision the commissioner assessed the amount we found due see sec_7485 and began sec_6213 bars the irs from assessing a tax_liability until our decision becomes final and sec_7481 makes our decisions final only when all opportunities for appeal have been exhausted but sec_7485 trumps this by stating that continued trying to collect it in date the commissioner sent them a notice that he intended to levy upon their property to collect what was by then more than dollar_figure they each mailed back a timely request for a collection_due_process cdp hearing before the hearing the kovaceviches sent the appeals officer copies of four checks they believed should be credited to their account the appeals officer held the hearing and in date sent them a notice_of_determination upholding the levy in this notice the appeals officer explained that she would not consider whether the irs had properly credited the checks the kovaceviches claim to have sent reasoning that this was an impermissible challenge to their underlying tax_liability see sec_6330 that the checks related to years not at issue in the cdp hearing or that she shouldn’t do so because the crediting matter was in front of the tax_court on remand from the ninth circuit as part of the western management line of cases she also rejected the kovaceviches’ request that she contact the social_security administration to ensure the proper crediting of robert’s ssa account once the question of his status as an employee or independent_contractor was settled stating that this claim could be made only via a claim_for_refund outside of the continued assessment shall only be stayed during an appeal if the taxpayer posts a bond there is no evidence the kovaceviches did that collections hearing process but then perhaps out of an abundance of caution she attached a table showing that she had researched three of the four checks and found them applied to liabilities other than the kovaceviches’ unpaid liability on appeal the kovaceviches argue mainly that the appeals officer abused her discretion in finding that the four checks they brought to her attention did not need to be credited to their tax debt they also argue that the commissioner should have credited their account for the amount of a fifth check--number 10376--which they produced at trial the kovaceviches also paid a filing fee for the irs to consider a collections alternative the irs later returned the fee after the kovaceviches failed to provide any of the required information the kovaceviches make one meritless argument--that it was an abuse_of_discretion not to give them a certified transcript form_4340 at the hearing we routinely hold that nothing in the code requires an appeals officer to furnish a taxpayer with a form_4340 during a cdp hearing see eg 118_tc_162 they also ask us to reopen the trial record so they can call the irs employee who they say was responsible for the audit of their taxes but what goes on during audits is immaterial to the de novo record on which we decide deficiency cases 62_tc_324 and this isn’t a deficiency case--it’s a cdp case where the amount of the liability isn’t even an issue the checks in question are check date amount payor apply to no dollar_figure robert e kovacevich p s dollar_figure robert e kovacevich p s dollar_figure robert and yvonne dollar_figure robert and yvonne dollar_figure robert and employment_tax taxes7 taxe sec_3 for payment of taxes only no interest or penalties payment of employment_tax western management inc for penalty to withholding_tax only directed payment for taxes of robert e kovacevich classified as employee payment of employment_tax only western management inc directed payment for tax only for robert e kovacevich classified as employee penalty on we assume the kovaceviches intended taxes to mean western management’s quarterly employment_taxes which would have been submitted with a form_941 employer’s quarterly federal tax_return the kovaceviches resided in spokane washington when they filed their petition discussion the kovaceviches ask us to resolve the check-crediting issue and also object to the appeals officer’s refusal to transmit certain information to the social_security administration their case--perhaps an easy one if the appeals officer had simply reviewed irs records to see whether any of the checks the kovaceviches showed her should have had any effect on their individual income-tax liability--instead raises some difficult procedural questions that we need to discuss before reaching the merits of the crediting question can we look at the crediting of check which the kovaceviches didn’t present at the cdp hearing is an examination of the crediting of payments to the irs a challenge to a taxpayer’s underlying tax_liability or a dispute about whether the irs followed an administrative procedure --a question that determines our standard of review and does collateral_estoppel or res_judicata bar later administrative challenges to crediting when they could have been made at the computational stage of an earlier deficiency case i procedural issues a check check stands by itself because the kovaceviches did not put that check in front of the appeals officer during the cdp hearing--meaning we have no determination to review on that question the commissioner argues in his brief that we shouldn’t consider that check because it was not part of the administrative record we have already held however that we are not limited to the administrative record in reviewing cdp determinations 123_tc_85 revd 439_f3d_455 8th cir as a reviewed opinion robinette remains good law in our court unless a case is to be appealed to the eighth circuit this case is not see 54_tc_742 affd 445_f2d_985 10th cir because we do not follow the record rule we will consider evidence not produced at the cdp hearing if it is relevant to issues raised during the hearing and is admissible under the federal rules of evidence the commissioner however will often object to evidence that a taxpayer introduces for the first time at trial in our court on the ground that evidence not put before the appeals officer during the cdp hearing is irrelevant to the question of whether that officer abused her discretion 125_tc_301 affd 469_f3d_27 1st cir but in this case the commissioner did not object to entry of this check into evidence so we can dodge any in a very recent decision the ninth circuit cited the eighth circuit’s opinion in robinette favorably see keller v commissioner -- f 3d -- wl 9th cir date at given the result we reach in this case we need not consider keller’s effect on the continuing vitality of our court’s opinion in robinette further analysis--an evidentiary objection unmade at trial is waived fed r evid a 20_tc_308 affd 213_f2d_102 10th cir b crediting as a challenge to the underlying liability the commissioner next concedes on brief that the appeals officer was wrong to conclude that she need not or could not or should not investigate whether the checks should have been credited against the kovaceviches’ unpaid liability we need to explain this concession to explain the problems that it creates the concession springs from the commissioner’s reading of sec_6330 which lists what a taxpayer may raise during a cdp hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability emphasis added because the kovaceviches received a notice_of_deficiency for their underlying liability could not have been properly at issue in the cdp hearing the appeals officer clearly understood this as a general principle the kovaceviches do not as is plain from their reliance on 129_tc_58 a case in which the taxpayers could challenge the underlying deficiency because no statutory_notice_of_deficiency was sent to petitioner for the year at issue but the application of this general principle requires an answer to a more precise question is a dispute about whether a particular check should have been credited toward a particular tax_liability a prohibited challenge to the underlying tax_liability our analysis requires a brief detour into tax jargon liability deficiency and assessment a tax_liability is the tax imposed by the code on a particular taxpayer for a particular tax_year sec_26 for an individual who correctly reports his taxes that liability is the amount of tax shown on his return a deficiency is the difference between the amount of a taxpayer’s liability and the amount shown on his return--in other words the difference between a taxpayer’s liability under the code and what he admits that he owes on his return sec_6211 an assessment is the recording of a liability in the commissioner’s books sec_6203 with these definitions in place it might seem at first reading that challenges to the proper crediting of checks that a taxpayer sends to the irs are not challenges to the underlying liability because they don’t raise questions of the amount of tax imposed by the code for a particular tax_year they raise instead questions of whether that liability remains unpaid the commissioner agrees arguing that the very structure of sec_6330 reinforces the distinction between liability and payment of unpaid tax the commissioner points out that sec_6330 starts by saying the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax whereas sec_6330 says the taxpayer may raise challenges to the existence or amount of the underlying tax_liability if the taxpayer has not received a notice_of_deficiency emphasis added in 125_tc_14 we reasoned considering the terms of the statute in their ordinary meaning a relevant issue relating to the unpaid tax or the proposed levy surely includes a claim such as the one here that the unpaid tax has in fact been satisfied by a remittance that the commissioner im- properly applied elsewhere so we agree with the commissioner on this one and hold that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax liabilitydollar_figure the consequence here is that we review the appeals officer’s determination for abuse_of_discretion another vocabulary problem is that credit can mean two different things in tax law it can mean amounts subtracted from the computation of tax otherwise owed rather than as with deductions from the amount of income on which the tax is computed but it can also mean the reduction in unpaid liability that occurs when a taxpayer pays his tax and his account is credited the parties and sometimes our own cases don’t always make this distinction clear we also carefully distinguish cases like perkins and 116_tc_60 in cases like these taxpayers argue that they are due refunds from prior years that should be credited to their unpaid tax in a later year overpayments from one tax_year can under sec_6513 and its regulations be a credit toward the tax_liability of the following year we rule on such arguments under the code provisions governing claims for refund see sec_6511 sec_6513 and treat them as raising a question of liability for that following tax_year see landry t c pincite if that’s an argument the kovaceviches are making sec_6330 bars them from making it successfully because they already had a chance to contest their liability when they got a notice_of_deficiency where the validity of the tax_liability was properly at issue in the hearing the amount of the tax_liability will in such cases be reviewed by the appropriate court on a de novo basis where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion h conf rept pincite see also eg sego v commissioner t c pincite goza v commissioner t c pincite this means that we look to see if the appeals officer’s decision was grounded on an error of law or rested on a clearly erroneous finding of fact or whether he applied the correct law to fact findings that weren’t clearly erroneous but ruled in an irrational manner indus investors v commissioner tcmemo_2007_93 citing 249_f3d_1121 9th cir see also 496_us_384 our agreement with the commissioner on this point though may end up causing him a problem--it means that the appeals officer committed an error of law when she labeled the check- crediting argument a challenge to the underlying liability this means that she necessarily abused her discretion unless her error was harmless see perkins t c pincite the com- missioner points out to us two paths to a finding of harmless- ness that the kovaceviches are barred from raising the check- crediting issue by sec_6330 and the doctrine_of res_judicata and that they would still lose because the irs did correctly credit the checks against liabilities other than their unpaid individual income-tax liability c sec_6330 and res_judicata sec_6330 precludes a taxpayer from raising in a cdp hearing any issue that was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding the kovaceviches raised--and we did consider--the issue of check during their deficiency trial kovacevich v commissioner no t c date decision therefore the code itself would preclude us from addressing this check during the collections stage but rule requires a party to specially plead any matter constituting an avoidance or affirmative defense including res_judicata whether preclusion under sec_6330 is a matter that must be pleaded as an affirmative defense is unclear if it is then there’s a problem because the commissioner didn’t raise the issue in his answer but we’ll just note the problem as one we’ll save for a later case--it would affect at most only one of the disputed checks the commissioner next argues that the kovaceviches could have raised the proper crediting of these checks in previous litigation even though they didn’t this is an argument about res_judicata but applying res_judicata in this case turns out to be quite complicated the first problem for the commissioner is that as with his sec_6330 argument he raised it for the first time in his posttrial brief res_judicata is definitely an affirmative defense yet it is nowhere in the commissioner’s answer and didn’t come up at trialdollar_figure a second problem is that it’s not at all clear that questions of whether the irs credited particular checks correctly have to be raised in a deficiency casedollar_figure and even in the kovaceviches’ deficiency case only one check number was actually mentioned in the computations when we found that it was a check credited to previous years for employment_taxes owed by the corporation’s liabilities relating to and kovacevich v commissioner no t c date decision the kovaceviches presumably could have also raised the crediting of check because they wrote it in the check numbered was written in date after the trial but before entry of the rule_155_computations and the last two checks and were written after we had already entered decision so it’s not at all clear that questions about the proper crediting of particular payments are instead the commissioner pleaded sec_6330 as an affirmative defense in his answer the application of payments is almost always part of overpayment cases where the final_decision document includes a statement of account showing assessments and payments see sec_6512 internal_revenue_manual pt date part of the same claim and so precluded by res_judicata as is the proper computation of tax_liability it is clear that in the circumstances of this case--where at least some of the checks could not have been brought to our attention because they hadn’t been written yet--we would still need to proceed to the question of whether the irs properly credited them so we will sidestep this question too that leaves us with the decisive question of whether the irs properly credited the disputed checks the kovaceviches make two arguments the first is that the checks were credited to the wrong tax years the second is that overpayments of employment_taxes for some years should have been carried over to reduce their income-tax liability ii crediting of the checks at issue here a taxpayer who makes a voluntary payment may designate which liability he or she wishes to pay 69_f3d_394 9th cir see also revproc_2002_26 2002_ 1_cb_746 we find that all the kovaceviches’ payments were voluntary so their designation controls check for dollar_figure was written on the account of robert e kovacevich p s on date the check bears the employer_identification_number of robert e kovacevich p s and directs that it should be credited for employment_tax the appeals officer did not research this check and the commissioner entered no transcripts for tax years before into evidence at trial however the appeals officer wrote in the notice_of_determination that this check pertained to years outside the cdp this finding was not an abuse_of_discretion it was not clear error for her to determine that this check was meant to pay for years before and was meant to reduce the firm’s own unpaid tax_liabilities and if it is up to us to make a finding of our own on the basis of the trial record we find it more_likely_than_not that the check was credited as the kovaceviches wished check number for dollar_figure was written on the account of robert e kovacevich p s on date it reads taxe sec_3 taxe sec_3 for payment of taxes only no interest or penalties this check also has the firm’s employer_identification_number on it the back of this check bears an obscured document_locator_number dln which reads in part this matches an date irs computer-transcript entry labeled payment for western management’s tax period ending date this makes it highly likely that check is the very same check that the irs assigns a dln to each document it processes irs employees can then refer to the dln to find out which taxpayer sent the document and where the document is stored triggered the refund litigation in the court of federal claims as the opinion in that case states on date a check in the amount of dollar_figure from account no xxxxx-xxx was paid to the internal_revenue_service the check was paid on amounts billed by the irs for alleged fica futa and other employment_taxes solely on a dispute of one worker robert kovacevich for the calendar_year western management fed cl pincite this reading is con- firmed by the western management transcript which indicates that the kovaceviches began refund litigation for that year in date the transcript shows that western management got a refund of dollar_figure for this corresponds to the amount of check less the additional tax assessed plus interest and penaltiesdollar_figure we therefore find that the appeals officer commit- ted no clear error in concluding that the irs did credit this check according to the taxpayer’s wishes all the facts strongly indicate it was meant to pay the firm’s tax debt not the kovace- viches’ the kovaceviches wrote check date they directed that this dollar_figure check be put toward payment of employ- ment tax western management inc for penalty to withholding_tax only no interest or penalty payment directed payment for taxes of robert e kovacevich classified as employee there is a discrepancy of dollar_figure between the check and the transcript entry but the parties did not address it we find it to be immaterial analyzing the crediting of this check is complicated although western management’s employer_identification_number is handwritten at the top robert’s social_security_number and the words tax are typed at the bottom this makes the job of discerning the kovaceviches’ intended crediting very confusing on the one hand they designated it for payment of the penalty on the other it also has robert’s social_security_number typed on the check and a second note directing that it should be put toward taxes of robert e kovacevich this suggests it should pay his tax if we had a third hand we could also point out that it’s designated for payment of employment_tax western management inc indicating payment of taxes reinforced by the handwritten employer_identification_number on the check the commissioner apparently resolved this issue by crediting the checks to western management’s account the dln on the back of the check is this matches an date entry on western management’s account transcript showing a dollar_figure payment for the firm’s first quarter taxes the appeals officer found that the irs had credited the remainder of the check to the rest of western management’s tax_year the following payment entries appear in the transcripts period payment amount payment_date dollar_figure dollar_figure dollar_figure dollar_figure based on the evidence the appeals officer did not abuse her discretion in finding that the check was credited across all four quarters of western management’s tax_year it was also not clear error for her to find that this accorded with the taxpayer’s confusing directions--those directions as stated on the check could have supported any one of three different conclusions as to their intentions where there are two permissible views of the evidence the factfinder’s choice between them cannot be clearly erroneous 470_us_564 and of course none of the three plausible interpretations of the ambiguous directions has anything at all to do with the kovaceviches’ income_tax check was for dollar_figure and dated date it was drawn from the personal account of robert and yvonne kovace- vich but written on it is payment of employment_tax only wes- tern management inc directed payment for tax only for rob- ert e kovacevich classified as employee the only identifica- tion number on the check is western management’s and that is what we find was done on western management’s transcript for date there is an entry for a subsequent payment of dollar_figure although some of the numbers on the back of the check are obscured the digits are clear and match the dln on the transcript corresponding to the date payment the appeals officer didn’t analyze where this check went--remember it was the check the kovaceviches introduced only at trial but it’s plain to us that when they wrote it the kovaceviches designated the check to pay taxes the tax quarters for western management do not overlap with the kovaceviches’ individual tax_year so we find that the commissioner properly did not credit it to the kovaceviches’ individual_account the appeals officer addressed the last of these five checks number for dollar_figure by verifying that it had been applied to western management’s deficiency for the first quarter of the kovaceviches wrote this on date directed that it should be put toward the penalty on and wrote robert kovacevich’s social_security_number on it the western management transcript for the period ending date has an entry on date for a subsequent payment - trust fund in the amount of dollar_figure the number printed on the back of the check again matches the dln indicated on western management’s transcript the kovaceviches plausibly argue that they wanted this payment applied to robert’s trust-fund-recovery penalty under sec_6672 not to western management’ sec_941 taxes for but their argument misses the point--this case is about the kovaceviches’ unpaid tax_liability we simply lack jurisdiction over taxes when they do not affect the tax_year covered by the notice_of_determination in front of us freije t c pincite robert even admitted at trial that he wanted this applied to the sec_6672 penalty but stressed that he also asked the appeals officer to credit it to his income_tax defici- ency the kovaceviches made no coherent argument as to why this amount should be applied to both the penalty and their income_tax the only possible question is whether the check should have been applied to cover taxes or penalties for but isn’t the year in front of us and doesn’t directly affect the year that is any mistake the appeals officer made in finding that the check was credited according to the kovacevich- es’ wishes is harmless error we also find no support for rob- ert’s somewhat puzzling general assertion that the payments should be applied toward both western management’s liability and to his individual liability sec_6521 does mitigate the effect of the statute_of_limitations if self-employment_income is recharacterized as wage income so that self-employment taxes already paid can be credited toward the employer’s liability robert however seems to think that the taxes owed by western management exactly equal the taxes paid_by him amounting to a wash this isn’t the case robert underreported his income in by dollar_figure nobody has yet paid the taxes--either employ- ment or income tax--on this extra income the deficiency for also reflected a higher liability because the commissioner denied some of the kovaceviches’ schedule c deductions so any error committed by the appeals officer was doubly harmless--not only were the checks properly credited to years other than but they wouldn’t have satisfied the kovaceviches’ unpaid tax_liability for that year even if they had been applied to iii contribution basis the kovaceviches briefly argue about something called con- tribution basis they believe the commissioner overcollected employment_taxes for and by applying check num- ber to that debt and should therefore credit the overpay- ments toward their deficiency the kovaceviches are partly correct about the contribution basis sec_3121 exempts from wages subject_to part of the fica tax that part of the remuneration which after remuneration equal to the contribution_and_benefit_base as determined under section of the social_security act with respect to employment has been paid to an individual by an employer during the calendar_year with respect to which such contribution_and_benefit_base is effective is paid to such individual by such employer during such calendar_year we sidestep the problem and the need to parse the passage just quoted the short answer to the kovaceviches’ argument is that they didn’t provide any evidence that they met the require- ments for this exemption they didn’t enter into evidence their tax returns or other evidence of robert’s income for they also didn’t tell us or the appeals officer specific am- ounts that should be credited toward or how those credits reduce the deficiency this attack on the notice of determina- tion must also fail iv social_security payments the kovaceviches finally urge us to find an abuse of discre- tion in the appeals officer’s refusal to send information about their additional income to the social_security administration although this seems like a strange line of argument it has real- life effects on the kovaceviches they argue that if the commis- sioner told the ssa about the additional income on which they must now pay taxes they could increase their monthly social_security payout by a small amount we are sympathetic to this desire to increase their retire- ment income but a cdp hearing is not the right forum--getting information from the irs to the ssa about whether social_security_taxes have been paid is not an issue related to an unpaid tax and is not related to a levy it is thus not an issue that may be raised at a cdp hearing see sec_6330dollar_figure decision will be entered for respondent since western management’s employment-tax liability is still pending in claims_court western management may not yet have computations sufficient to put together a revised form_w-2 u s c sec_432 also requires the secretary_of_the_treasury to make such returns available to the commissioner of social_security see also 115_tc_366 this may be something the kovaceviches can work on with the ssa if and when they get a revised w-2 from their firm
